Exhibit 10.2
 
 
LOCKUP AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the 21st day of September, 2010,
by [Dara Torres] (“Holder”), maintaining an address at _______________________,
in connection with her ownership of shares of NXT Nutritionals Holdings, Inc., a
Delaware corporation (“NXT” or the “Company”).


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           This Lockup Agreement is being entered into by the parties in
connection with an agreement between the Company and Dara Torres (“Athlete”)
dated effective as of September 1, 2010 (the “Endorsement and Service
Agreement”), pursuant to which the Company has agreed to issue the Athlete up to
Seven Hundred Fifty Thousand (750,000) restricted shares of NXT’s restricted
common stock (the “Lockup Shares”) for services to be rendered under the
Endorsement and Services Agreement.   Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning ascribed to them in
the Endorsement and Services Agreement.
 
b.           As a condition to the Endorsement and Services Agreement and as an
inducement to the Company to enter into the Endorsement and Services Agreement,
Holder understands that the Company has required an agreement from the Holder to
refrain from selling any of the Lockup Shares, for a period of twelve (12)
months from the date of issuance (“Restricted Period”).




 
1

--------------------------------------------------------------------------------

 


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, lend, transfer or otherwise dispose of any of the Lockup Shares which
Holder owns or has a right to acquire as of the date hereof.  Holder further
agrees that the Company is authorized to and the Company agrees to place “stop
orders” on its books to prevent any transfer of the Lockup Shares held by Holder
in violation of this Agreement.


b.           Any subsequent issuance of Lockup Shares pursuant to the
Endorsement and Services Agreement by the Company to the Holder will be subject
to the provisions of this Agreement.


c.           Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period, transfer
the Lockup Shares (i) as bona fide gifts or transfers by will or intestacy, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which the Holder is a general partner, provided,
that, in the case of any gift or transfer described in clauses (i), (ii) or
(iii), each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned. For purposes hereof, “immediate family” means any
relationship by blood, marriage or adoption, not more remote than first cousin.


 
3.           Miscellaneous.
 
 
2

--------------------------------------------------------------------------------

 
 
a.           At any time, and from time to time, after the signing of this
Agreement, Holder will execute such additional instruments and take such action
as may be reasonably requested by the Company to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Massachusetts or in the federal courts located in the state of
Massachusetts.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by
jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or the Endorseent and Services Agreement by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
 
3

--------------------------------------------------------------------------------

 

 
c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile signature
and delivered electronically.











 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.




HOLDER:




/s/ Dara Torres______________________________
Dara Torres




COMPANY:


NXT NUTRITIONALS HOLDINGS, INC.




By:_Francis McCarthy_____________________________
Francis McCarthy
President and Chief Executive Officer




5